Citation Nr: 0201937	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  99-02 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right kidney 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1998 RO rating decision that denied 
service connection for a right kidney disability. 


FINDINGS OF FACT

1.  During and after service, the veteran was noted to have a 
congenital obstructive defect of the right kidney at the 
uretero-pelvic junction, and such congenital defect is not a 
disability for VA compensation purposes.

2.  However, superimposed on this congenital right kidney 
defect, the veteran had chronic hydronephrosis of the right 
kidney which started in service, and the chronic 
hydronephrosis led to a right nephrectomy a number of years 
after service.


CONCLUSION OF LAW

Chronic right kidney hydronephrosis, leading to a right 
nephrectomy, was incurred in active service.  38 U.S.C.A. § 
1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 4.9 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty with the United States Army 
from September 1961 to September 1963.  

His service medical records include a September 1961 
induction examination which noted the genitourinary system 
was normal.  Beginning shortly after entering service in 
September 1961, the veteran had periodic complaints of low 
back, flank, and abdominal pain, all on the right side; such 
complaints initially were attributed to problems not 
involving the genitourinary system.  From late January 1963 
to early February 1963, he was hospitalized for evaluation of 
complaints of intermittent right abdominal pain for six 
months.  It was noted he had had multiple outpatient visits 
for the symptoms, and laboratory tests including urinalyis 
had been normal.  During this admission, the right upper 
quandrant pain disappeared, and it was commented that the 
cause of the pain was obscure.  Final diagnoses included 
right upper quadrant abdominal pain, etiology undetermined.  
Also diagnosed were trichuriasis and nematode infection.  In 
April 1963, the veteran was hospitalized for evaluation of 
similar symptoms.  During this admission, an intravenous 
pyelogram, cystoscopy, and retrograde pyelogram disclosed 
that he had a stricture of the right ureter, with 
hydronephrosis of the right kidney.  The pertinent diagnosis 
was hydronephrosis, probably due to stricture of the ureter.  
The veteran was hospitalized in May 1963 for a possible right 
pyeloplasty or nephrectomy.  It was noted he had right 
hydronephrosis secondary to a suspected stricture at the 
right uretero-pelvic junction.  It was decided that surgery 
was not indicated at this time.

At the veteran's July 1963 service separation examination, 
the genitourinary system was listed as normal, although the 
veteran was sent for a genitorurinary consultation.  The July 
1963 genitourinary consultation noted an impression of 
congenital anomaly of the right kidney, uretero-pelvic 
obstruction.  It was noted this condition existed prior to 
service and was not incurred in the line of duty.  The doctor 
commented that since the condition had existed prior to 
service and was relatively asymptomatic (in that there was no 
infection), and since the veteran was to be released from 
active duty in the near future, no surgery, such as 
pyeloplasty or nephrectomy, was recommended.  However, the 
veteran was advised to make his case known to a local 
physician upon discharge from service.  The veteran was 
subsequently released from active duty in September 1963.

Private medical records from September 1979 show the veteran 
was hospitalized for evaluation of symptoms including right 
flank pain and polyuria.  Clinical examination, cystoscopy, 
and retrograde pyelogram led to a diagnosis of right kidney 
hydronephrosis.  That same month, due to the hydronephrosis, 
the veteran underwent a right nephrectomy.  The final 
diagnosis at hospital discharge in October 1979 was 
hydronephrosis of the right kidney, secondary to obstruction 
of the uretero-pelvic junction due to aberrant vessels.  

In June 1998, the veteran filed a claim for service 
connection for a kidney problem.  He reported the treatment 
in service as well as the right nephrectomy years after 
service.  

The veteran underwent a VA genitourinary examination in July 
1998.  It was noted that during service the veteran was found 
to have a congenital right kidney condition, and that after 
service he continued to have right flank-abdominal pain and 
underwent a right nephrectomy.  The diagnoses on the VA 
examination included right kidney congenital condition, and 
status post nephrectomy.

II.  Legal analysis

The veteran is seeking service connection for a right kidney 
disability.

Through discussions in correspondence, the rating decision, 
the statement of the case, and the supplemental statement of 
the case, the veteran has been notified of the evidence 
needed to substantiate his service connection claim.  
Pertinent medical records have been obtained, and a VA 
examination has been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Congenital or developmental defects are not diseases or 
injuries for VA compensation purposes and may not be service 
connected.  38 C.F.R. §§ 3.303(c), 4.9.  In a precedent 
opinion, the VA's General Counsel noted that such provisions 
prohibit service connection for congenital or developmental 
"defects" (which generally are structural or inherent 
abnormalities or conditions which are more or less static) 
but do not prohibit service connection for congenital or 
developmental "diseases."  Moreover, even though service 
connection is precluded for congenital or developmental 
defects, service connection may be granted for disability 
from disease or injury which is superimposed on the 
congenital or developmental defect during service.  
VAOPGCPREC 82-90.

A veteran will be presumed to have been in sound condition 
when examined, accepted, and enrolled in service, except as 
to defects, infirmities, or disorders noted at entrance into 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  Clear and 
unmistakable (obvious or manifest) evidence demonstrating 
that an injury or disease existed prior to service will rebut 
the presumption of soundness.  38 U.S.C.A. §§ 1111, 1137; 38 
C.F.R. § 3.304.

The service and post-service medical records confirm that the 
veteran had a congenital obstructive defect in the formation 
of the uretero-pelvic junction (also described as aberrent 
vessels) of the right kidney.  Such structural anomaly was a 
congenital defect for which regulation precludes service 
connection.

The question remains whether another right kidney condition, 
superimposed on the congenital defect, was incurred in 
service.  During the 1963 service work-up, the veteran was 
found to have hydronephrosis of the right kidney.  
Hydronephrosis means distention of the pelvis and calices of 
the kidney with urine, as a result of obstruction of the 
ureter, with accompanying atrophy of the parenchyma of the 
organ.  Dorland's Illustrated Medical Dictionary 624 (26th 
ed. 1981).  Although it is possible that the disease of 
hydronephrosis pre-existed service (coexisting with the 
causative congenital defect), such is not shown by clear and 
unmistakable evidence as required to rebut the presumption of 
soundness.  The superimposed hydronephosis continued in the 
years after service, eventually reaching a severity that it 
required the right nephrectomy (surgical removal of the 
kidney) in 1979.  

With application of the benefit-of-the-doubt rule 
(38 U.S.C.A. § 5107(b)), the Board finds that the veteran's 
chronic hydronephrosis of the right kidney started in 
service, and the chronic hydronephrosis led to a right 
nephrectomy after service.  Chronic right kidney 
hydronephrosis, leading to a right nephrectomy, was incurred 
in active service.  Thus service connection is warranted for 
a right kidney disability (nephrectomy for hydronephosis).


ORDER

Service connection for a right kidney disability (nephrectomy 
for hydronephosis) is granted.



		
	L.W TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

